DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Status of Claims
This Office Action is in response to the amendment filed 1/14/22.  As directed by the amendment, claims 15, 18, 19, 20, 21 and 26, 27, 29, 32, 33 have been amended; claims 1-14, 17, 22, 30 and 31 have been cancelled. Claims 15-21, and 23-29, 32 and 33 are pending in the application.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 

In the instant case there does not appear to be any means for language in the claims and/or language to be considered under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15, 16, 17, 18, 19, 20, 21-33 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dojan US 2012/0023778 (herein after Dojan) in view of 20100263236 US Carboy (herein after Carboy), Greene US 20130019500 (herein after Greene), Roser US 20100319215 A1(herein after Roser) and Huang US2003/0148076 (herein after Huang).
Regarding claim 15, Dojan discloses a shoe (as best seen in Figures 9J), comprising: an upper (as best seen in Figures 9J), the shoe upper further including a base material (as best seen in Figures 9J), the upper comprising: a lateral side (as best seen in Figures 9J) and a medial side (as best seen in Figures 9J).

    PNG
    media_image1.png
    454
    552
    media_image1.png
    Greyscale


However, Dojan is silent to a toe box portion; an ankle portion wherein the ankle portion includes at least one stress point; a heel support spanning from the medial side to the lateral side of the upper, wherein the heel support wraps around a heel of the upper, and wherein the heel support is overlaid on the base material; and a sole structure, the toe box.
Carboy discloses a toe box portion (as seen in annotated Figures 5 and 14); an ankle portion wherein the ankle portion includes at least one stress point (as seen in annotated Figures 5 and 14) configured on an outer portion of the base material, and around the ankle portion (paragraph 00134); a heel support spanning from the medial side to the lateral side of the upper (as seen in annotated Figures 5 and 14),  and a sole structure (as seen in annotated Figures 5 and 14).

    PNG
    media_image2.png
    460
    855
    media_image2.png
    Greyscale

The teachings of Dojan and the teachings of Carboy are combinable because they are concerned with the same field of endeavor footwear having reinforced portions.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the shoe of Dojan by constructing the upper having areas of support and welds/reinforcing strands and support in the toe region and heel as taught by Carboy in order to provide support to the footwear and the upper while protecting areas of the foot when worn.
However, Dojan and Carboy do not disclose a plurality of welds with at least two welds intersecting.
Huang discloses a plurality of welds with at least two welds intersecting (as seen in annotated Figures 1 and 4B).

[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (A plurality of welds)]
    PNG
    media_image3.png
    282
    304
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    577
    481
    media_image4.png
    Greyscale

The teachings of Dojan, and Carboy the teachings of Huang are combinable because they are concerned with the same field of endeavor footwear having reinforced portions.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the shoe of Dojan, and Carboy by constructing the upper having areas of support and welds/ reinforced areas as taught by Huang in order to provide support to the footwear, prevent stretching of the upper while protecting areas of the foot when worn.
However Dojan, Carboy and Huang are silent to a toe box having with a plurality of welds extending radially over the toe box portion, and wherein the ankle portion includes a weld zone.
Greene discloses the toe cap having a plurality of welds extending radially over the toe box portion (as seen in annotated Figure 1, paragraphs 0043 0066 0067), and wherein the ankle portion includes a weld zone (paragraphs 0043).
[AltContent: textbox (The third weld zone includes at least two welds that cross each other at an intersection disposed within the third weld zone.)][AltContent: arrow][AltContent: arrow][AltContent: oval][AltContent: oval]
    PNG
    media_image5.png
    443
    906
    media_image5.png
    Greyscale

The teachings of Dojan, Carboy and Huang and the teachings of Greene are combinable because they are concerned with the same field of endeavor footwear having reinforced portions.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the shoe of Dojan, Carboy and Huang by constructing the toe cap having a plurality of welds extending radially over the toe box portion as taught by Greene in order to provide support to the footwear and the upper while protecting areas in the front of the shoe when worn.
However, Dojan, Carboy, Huang and Greene are silent to wherein the heel support wraps around a heel of the upper, and wherein the heel support is overlaid on the base material; a heel support spanning from the medial side to the lateral side of the upper and in contact with the sole structure at a medial contact on the medial side, at a central contact on a back of the shoe, and at a lateral contact on the lateral side, wherein the heel support wraps around a heel of the upper, and wherein the heel support is overlaid on the base material and on the at least one weld zone, and wherein the heel support includes a first opening on the medial side  between the medial contact and the central contact and a second opening on the lateral side between the lateral contact and the central contact, a heel support located below the weld zone, the heel support spanning from the medial side to the lateral side of the upper and the multiple welds are located in different directions intersecting in the ankle region.
Roser discloses wherein the heel support wraps around a heel of the upper (120, as seen in annotated Figures 1A and 1B), and wherein the heel support (120) is overlaid on the base material (paragraph 0131); a heel support (as seen in annotated Figure 7A) spanning from the medial side (as seen in annotated Figures 1A and 1B) to the lateral side of the upper (as seen in annotated Figures 1A and 1B) and in contact with the sole structure at a medial contact on the medial side (as seen in annotated Figures 1A and 1B), at a central contact on a back of the shoe (as seen in annotated Figures 1A and 1B), and at a lateral contact on the lateral side (as seen in annotated Figures 1A and 1B), wherein the heel support (120) wraps around a heel of the upper (as seen in annotated Figures 1A and 1B), and wherein the heel support is overlaid on the base material (as seen in annotated Figure 7A), and wherein the heel support includes a first opening on the medial side between the medial contact (as seen in annotated Figures 1A and 1B) and the central contact (as seen in annotated Figures 1A and 1B) and a second opening on the lateral side between the lateral contact (as seen in annotated Figures 1A and 1B) and the central contact (as seen in annotated Figures 1A and 1B), a heel support located below the weld zone (as seen in annotated Figures 1A, 1B, 2A, 2B and 7A), the heel support spanning from the medial side to the lateral side of the upper (as seen in annotated Figures 1A, 1B, 2A, 2B and 7A) and the multiple welds are located in different directions intersecting in the ankle region (as seen in annotated Figures 1A, 1B, 2A, 2B and 7A).


[AltContent: arrow][AltContent: arrow][AltContent: textbox (Intersecting weld zones in the ankle region.)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Heel support)]
    PNG
    media_image6.png
    359
    512
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    454
    488
    media_image7.png
    Greyscale

The teachings of Dojan, Carboy, Huang, Greene and the teachings of Roser are combinable because they are concerned with the same field of endeavor footwear having reinforced portions.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the shoe of Dojan, Carboy, Huang, Greene by constructing the heel support wraps around a heel of the upper, and wherein the heel support is overlaid on the base material and the weld zones intersecting around the ankle region as taught by Roser in order to provide support to the footwear, the upper, and the ankle region when worn.

Regarding claim 16, the modified shoe of the combined references discloses the at least one stress point (as seen in annotated Figure 15 of Carboy) is the result of laces being tightened through a set of eyelets (as seen in annotated Figure 15 of Carboy).

    PNG
    media_image8.png
    524
    804
    media_image8.png
    Greyscale

Regarding claim 18, the modified shoe of the combined references discloses the weld zone (Abstract, paragraph 0024 of Hunag) surrounds an entire ankle portion of the upper (as best seen in Figures 9J, paragraph 0036 of Dojan).
Regarding claim 19, the modified shoe of the combined references discloses the weld zone around the ankle portion (Abstract, 0067 of Greene) of the upper reduces stretching of the base material in a lateral direction and a longitudinal direction (paragraph 0026 of Dojan).
Regarding claim 20, Dojan discloses a shoe (as seen in annotated Figure 9J), comprising: an upper including a base material (as seen in annotated Figure 9J), the upper comprising:, multiple unwelded zones (as seen in annotated Figure 9J), (as seen in annotated Figure 9J), multiple eyelet portions overlaid on the base material (as seen in annotated Figure 9J), and a lateral side having multiple weld zones (as seen in annotated Figure 9J).
However, Dojan is silent to a toe box portion; an ankle portion wherein the ankle portion includes additional material on the medial side of the upper, a medial side wherein the additional material is in a form of an ankle strap, and wherein the ankle strap overlaid on the base material, and wherein the lateral side lacks the additional material in the form of an ankle strap; a heel support a heel support spanning from the medial side to the lateral side of the upper, wherein the heel support wraps around a heel of the upper, and wherein the heel support is overlaid on the base material; and a sole structure.
Carboy discloses a toe box portion (as seen in annotated Figures 5 and 14);an ankle portion wherein the ankle portion includes additional material on the medial side of the upper (as seen in annotated Figures 5 and 14), wherein the additional material is in a form of an ankle strap (as seen in annotated Figures 5 and 14), and wherein the ankle strap (as seen in annotated Figures 5 and 14) (as seen in annotated Figures 5 and 14) overlaid on an outer portion of the base material (paragraph 00134), and wherein the lateral side lacks the additional material in the form of an ankle strap (as seen in annotated Figures 5 and 12-14); a heel support a heel support spanning from the medial side to the lateral side of the upper (as seen in annotated Figures 5 and 14), wherein the heel support wraps around a heel of the upper (as seen in annotated Figures 5 and 14), and wherein the heel support is overlaid on the base material (as seen in annotated Figures 5 and 14); and a sole structure (as seen in annotated Figures 5 and 14).
The teachings of Dojan and the teachings of Carboy are combinable because they are concerned with the same field of endeavor footwear having reinforced portions.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the shoe of Dojan by constructing the upper having areas of support and welds/reinforcing strands and support in the toe region and heel as taught by Carboy in order to provide support to the footwear and the upper while protecting areas of the foot when worn.

However Dojan and Carboy are silent to the upper having multiple weld zones, wherein each of the multiple strand zones includes a plurality of welds, the strand zones are welded areas.

Huang discloses the upper having multiple weld zones (as seen in annotated Figures 1 and 4B), wherein each of the multiple strand zones includes a plurality of welds (Abstract, paragraph 0024), the strand zones are welded areas (Abstract, paragraph 0024).

The teachings of Dojan, and Carboy the teachings of Huang are combinable because they are concerned with the same field of endeavor footwear having reinforced portions.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the shoe of Dojan, and Carboy by constructing the upper having areas of support and welds/ reinforced areas as taught by Huang in order to provide support to the footwear, prevent stretching of the upper while protecting areas of the foot when worn.
Dojan, Carboy and Huang are silent to a medial side having multiple weld zones, a lateral side having multiple weld zones, and wherein each of the multiple weld zones includes a plurality of welds, a toe box portion having a first weld zone wherein the first weld zone includes at least one weld extending radially over the toe box portion.
Greene discloses a medial side having multiple weld zones (Abstract, 0067), a toe box portion having a first weld zone wherein the first weld zone includes at least one weld extending radially over the toe box portion (as best seen in Figure 1, paragraphs 0043 0066 0067), a lateral side having multiple weld zones, and wherein each of the multiple weld zones includes a plurality of welds (Abstract, 0067, 0077, Figures 18 and 19), wherein the ankle portion includes at least one weld zone (paragraph 0043).

The teachings of Dojan, Carboy and Huang and the teachings of Greene are combinable because they are concerned with the same field of endeavor footwear having reinforced portions.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the shoe of Dojan, Carboy and Huang by constructing the toe cap having a plurality of welds extending radially over the toe box portion as taught by Greene in order to provide support to the footwear and the upper while protecting areas in the front of the shoe when worn.
However, Dojan, Carboy, Huang and Green are silent to a heel support spanning from the medial side to the lateral side of the upper and in contact with the sole structure at a medial contact on the medial side, at a central contact on a back of the shoe, and at a lateral contact on the lateral side, wherein the heel support wraps around a heel of the upper, and wherein the heel support is overlaid on the base material and on the at least one weld zone, and wherein the heel support includes a first opening between the medial contact and the central contact on the lateral side and a second opening on the medial side, and a heel support located below the weld zone, the heel support spanning from the medial side to the lateral side of the upper and the multiple welds are located in different directions intersecting in the ankle region.
Roser discloses a heel support (120) spanning from the medial side to the lateral side of the upper (as seen in annotated Figures 1A and 1B) and in contact with the sole structure at a medial contact on the medial side (as seen in annotated Figures 1A and 1B), at a central contact on a back of the shoe (as seen in annotated Figures 1A and 1B), and at a lateral contact on the lateral side (as seen in annotated Figures 1A and 1B), wherein the heel support wraps around a heel of the upper (120, as seen in annotated Figures 1A and 1B), and wherein the heel support is overlaid on the base material (paragraph 0131) wherein the heel support includes a first opening (as seen in annotated Figures 1A and 1B) between the medial contact and the central contact on the lateral side (as seen in annotated Figures 1A and 1B) and a second opening on the medial side (as seen in annotated Figures 1A and 1B), a heel support located below the weld zone (as seen in annotated Figures 1A, 1B, 2A, 2B and 7A), the heel support spanning from the medial side to the lateral side (as seen in annotated Figures 1A, 1B, 2A, 2B and 7A) of the upper and the multiple welds (as seen in annotated Figures 1A, 1B, 2A, 2B and 7A) are located in different directions intersecting in the ankle region (as seen in annotated Figures 1A, 1B, 2A, 2B and 7A).
The teachings of Dojan, Carboy, Huang, Greene and the teachings of Roser are combinable because they are concerned with the same field of endeavor footwear having reinforced portions.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the shoe of Dojan, Carboy, Huang, Greene by constructing the heel support wraps around a heel of the upper, and wherein the heel support is overlaid on the base material and the weld zones intersecting around the ankle region as taught by Roser in order to provide support to the footwear, the upper, and the ankle region when worn.
Regarding claim 21, the modified shoe of the combined references discloses the lateral side further comprises multiple weld zones (as best seen in Figures 1, 18 and 19, paragraphs 0043, 0066, 0067 of Greene), multiple unwelded zones (as seen in annotated Figure 9J of Dojan), and multiple eyelet portions (as seen in annotated Figure 15 of Carboy) overlaid on the base material wherein each of the multiple weld zones includes a plurality of welds (as best seen in Figures 1, 18 and 19, paragraphs 0043, 0066, 0067 of Greene); and wherein the medial side further comprises multiple weld zones (as best seen in Figures 1, 18 and 19, paragraphs 0043, 0066, 0067 of Greene), multiple unwelded zones (as seen in annotated Figure 9J of Dojan), multiple eyelet portions (as seen in annotated Figure 15 of Carboy) overlaid on the base material wherein each of the multiple weld zones includes a plurality of welds (as seen in annotated Figure 15 of Carboy).
Regarding claim 23, the modified shoe of the combined references discloses a toe strap (as seen in annotated Figure 5 of Carboy) is overlaid on the base material (as seen in annotated in Figure 5 of Carboy).
Regarding claim 24, the modified shoe of the combined references discloses the ankle portion further includes a first set of eyelets at a top of the ankle portion (as seen in annotated Figures 15 of Carboy); wherein the ankle portion further includes a second set of eyelets (as seen in annotated Figures 15 of Carboy) below the first set of eyelets (as seen in annotated Figures 15 of Carboy); and wherein the at least one stress point is the result of laces being tightened through the second set of eyelets (as seen in annotated Figures 15 of Carboy).
Regarding claim 25, the modified shoe of the combined references discloses the ankle portion includes additional material on the medial side of the upper (as seen in annotated Figures 15 of Carboy), wherein the additional material is in a form of an ankle strap (as seen in annotated Figure 15 of Carboy), and wherein the ankle strap is overlaid on the base material (as seen in annotated Figures 15 of Carboy); and wherein the lateral side of the upper lacks the additional material in the form of an ankle strap (as best seen in Figures 12, 13, 14, 15 and 16 of Carboy- the additional material being capable of being removed).
Regarding claim 26, the modified shoe of the combined references discloses the weld zone of the ankle portion of the lateral side of the upper (as seen in annotated Figures 1A, 1B, 2A, 2B and 7A of Roser).
Regarding claim 27, the modified shoe of the combined references discloses the weld zone is located between an eyelet portion and the heel support (as best seen in Figures 1 and 18 of Greene).
Regarding claim 28, the modified shoe of the combined references discloses at least two of the welds of the weld zone intersect (as best seen in Figure 1 of Greene).
Regarding claim 29, the modified shoe of the combined references discloses wherein the second weld zone spans from the lateral side of the upper (as best seen in Figure 1 of Greene); to the medial side of the upper as best seen in Figures  1 and 18 of Greene); and wherein the at least two of the multiple welds span around a back of the ankle portion of the upper (as best seen in Figures 1, 18 and 19, paragraphs 0043 0066 0067 and 0077 of Greene)

Regarding claim 32, the modified shoe of the combined references discloses the second weld zone around the ankle portion of the upper (as seen in annotated Figures 1A, 1B, 2A, 2B and 7A of Roser) reduces stretching of the base material in a lateral direction and a longitudinal direction (as best seen in Figure 34 of Greene).
Regarding claim 33, the modified shoe of the combined references discloses wherein the toe box portion (as seen in annotated Figure 5 and 15 of Carboy) of the shoe upper further includes a third weld zone (as best seen in Figures 1 and 18 of Greene); wherein the third weld zone includes at least two welds that cross each other at an intersection disposed within the third weld zone (as best seen in Figures 1 and 18 of Greene).
Response to Arguments

Applicants arguments have been fully considered. Applicants arguments are directed towards structural elements included in the amended claims and thus do not apply to the manner in which the combinations of references have been used and/or applied in the current rejection. In view of Applicant's amendments, the search has been updated, and a rejection on the amended claims is applied above. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M FERREIRA whose telephone number is (571)270-5916, fax number (571) 270-6916.  The examiner can normally be reached on Monday - Thursday 9:00 am- 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA J. TOMPKINS, (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Catherine M. Ferreira/
Examiner, Art Unit 3732

/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732